                                                                 SO ORDERED.


                                                                 Dated: January 4, 2021

 1

 2
 3                                                               Daniel P. Collins, Bankruptcy Judge
                                                                 _________________________________
 4

 5
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                     DISTRICT OF ARIZONA
 8
      In re:                                          Chapter 11 Proceedings
 9

10    CALES & FITZGERALD, PLLC,                       Case No. 2-20-bk-10911 DPC

11                               Debtor(s).           ORDER:
12
                                                         1. SETTING CONFIRMATION
13                                                          HEARING IN SUBCHAPTER V
                                                            CASE; AND
14
15                                                       2. FIXING DEADLINES TO
                                                            (i) MAKE§ 1111(b) ELECTION,
16                                                          (ii) OBJECT TO PLAN,
                                                            (iii) VOTE ON PLAN, and
17
                                                            (iv) OBJECT TO DISCHARGE
18   ------------------------------~

19
               On December 28, 2020 the Debtor filed a plan at Dkt. 93 (the "Plan").
20
               IT IS ORDERED AND NOTICE IS HEREBY GIVEN THAT:
21
               1.    HEARING ON CONFIRMATION OF THE PLAN:                             The Court will
22
       consider whether to confirm the Plan at a hearing on February 8, 2021, at 11:00 a.m.
23
       ("Confirmation Hearing"). The Confirmation Hearing will be held via video conference as
24
       follows:
25
       https://www .zoomgov .comli/1612836623 ?pwd=R2J3cG9lakRHdzZVZFhHeW1Pakp5dz09
26
       Meeting ID: 161283 6623
27
       Passcode: 075535
28


     Case 2:20-bk-10911-DPC
       Local                   DocOrder
             Form 3003-4 (07/20)  97 Filed   01/04/21
                                        Setting        Entered
                                                Confirmation   01/04/21
                                                             Hearing     09:38:53V Only)
                                                                     (Subchapter   Desc                1
                               Main Document      Page 1 of 4
 1     One tap mobile
 2     +16692545252,1612836623#,,,0#,075535# US (San Jose)
 3     +16468287666,1612836623#,,,0#,075535# US (New York)
 4     Dial by your location
 5     +1669 254 5252 US (San Jose)
 6      +1 646 828 7666 US (New York)
 7     Meeting ID: 161 283 6623
 8     Passcode: 075535
 9     Find your local number: https://www.zoomgov.com/u/agan4UeyM
10     Join by SIP
11     1612836623@sip.zoomgov.com
12     Join by H.323
13     161.199.138.10 (US West)
14     161.199.136.10 (US East)
15     Meeting ID: 161 283 6623
16     Passcode: 075535
17             2. DEADLINE TO MAKE§ 1111(b)(2) ELECTION: Any secured creditor that
18     wishes to make an election under 11 U.S.C. § 1111(b)(2) must do so no later than seven (7)
19     calendar days prior to the initial confirmation hearing.
20             3.      DEADLINE TO OBJECT TO THE PLAN: Any party desiring to object to
21     confirmation of the Plan must file a written objection with the Court via the Electronic Court
22     Filing System or, if the objecting party is not an authorized user of the System, then by
23     delivering the objection to the Court Clerk of the Court. 1 The objection must be filed by
24     February 1, 2021 (which date is at least seven (7) calendar days prior to the initial
25     confirmation hearing). Any party that files an objection to confirmation of the Plan must
26     serve a copy of the objection on the Debtor and subchapter V trustee at the following
27
       1
        The Clerk's office in Phoenix is located at the U.S. Bankruptcy Court, 230 N. First Ave, Suite 101, Phoenix,
28     AZ 85003 and the Clerk's office in Tucson is located at the U.S. Bankruptcy Court, 38 S. Scott Ave, Suite 100,
       Tucson, AZ 85701.

     Case 2:20-bk-10911-DPC
       Local Form 3003-4 (07/20)DocOrder
                                    97 Filed   01/04/21
                                         Setting         Entered
                                                 Confirmation    01/04/21
                                                              Hearing     09:38:53V Only)
                                                                      (Subchapter   Desc                          2
                                Main Document      Page 2 of 4
 1     addresses:
 2
                                       Allan D. NewDelman, Esq.
 3                                   ALLAN D. NEWDELMAN, P.C.
 4                                     80 East Columbus Avenue
                                           Phoenix, AZ 85012
 5
 6                                      Christopher Charles Simpson
                                               STINSONLLP
 7
                                         1850 North Central Avenue
 8                                               Suite 2100
 9                                          Phoenix, AZ 85004

10
              4.     DEADLINE TO VOTE: The Debtor shall provide creditors with a copy of a
11
       ballot conforming to Official Form No. 14 ("Ballot"). Any creditor desiring to vote for or
12
       against confirmation of the Plan must complete and sign a Ballot. To be timely, a completed
13
       Ballot must be delivered to the Proponent at the address listed in paragraph 3 above by
14
       February 1, 2021 (which is at least seven (7) calendar days prior to the Confirmation
15
       Hearing).
16
              s.    DEADLINE TO OBJECT TO DISCHARGE:                       The date of the initial
17
       Confirmation Hearing is the deadline for any creditor to file a complaint objecting to the
18
       discharge of an individual debtor. Fed. R. Bankr. P. 4004(a).
19
              6.    BALLOT REPORT: The Debtor shall file a report, consistent with Local
20
       Bankruptcy Rule 3018-1, no later than three (3) business days prior to the Confirmation
21
       Hearing.
22
              7.     SERVICE OF THIS ORDER, DISCLOSURE STATEMENT, PLAN AND
23
       BALLOT: Pursuant to Bankruptcy Rule 3017(d), the Debtor shall serve a copy of this
24
       Order, the Plan, and a Ballot (collectively, the "Plan Documents") on:
25
                    a. All creditors;
26
                    b. The United States trustee; and
27
                    c. The subchapter V trustee.
28
             8.     TIMING OF SERVICE:             Pursuant to Bankruptcy Rule 2002(b), the Plan


     Case 2:20-bk-10911-DPC   DocOrder
                                  97 Filed  01/04/21  Entered 01/04/21 09:38:53 Desc
       Local Form 3003-4 (07/20)       Setting
                               Main Document   Confirmation
                                                 Page 3 of 4Hearing (Subchapter V Only)         3
 1     Documents shall be served so that creditors have not less than twenty-eight (28) days after
 2     receipt (or, pursuant to Bankruptcy Rule 9006(f), thirty-one (31) days if the Plan Documents
 3     are served by mail) to file objections to confirmation and to vote on the Plan.
 4            9.     CERTIFICATE OF SERVICE: Promptly after serving the Plan Documents,
 5     the Debtor shall file with the Court a certificate or affidavit evidencing such service.
 6            10.    PROCEDURE IF A PLAN OBJECTION IS FILED: If a party objects to
 7     confirmation of the Plan, the Court will determine the appropriate manner to address the
 8     objection at the initial Confirmation Hearing. The Court may continue the hearing if it
 9     determines that additional evidence or argument is required.
10            11.    PROCEDURE IF NO PLAN OBJECTION IS FILED: If no party objects
11     to confirmation of the Plan, the Court may confirm the Plan at the Confirmation Hearing if
12     the Debtor presents sufficient evidence (e.g., witness testimony, declaration, or documents)
13     to allow the Court to make findings required by Bankruptcy Code§ 1129.
14                                                DATED AND SIGNED ABOVE.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case 2:20-bk-10911-DPC Doc 97 Filed 01/04/21 Entered 01/04/21 09:38:53 Desc
       Local Form 3003-4 (07/20)Main
                                  Order Setting Confirmation
                                     Document     Page 4 of 4Hearing (Subchapter V Only)          4
